Citation Nr: 1707299	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  08-17 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for coronary artery disease (CAD) with residuals of an acute myocardial infarction, claimed as due to exposure to asbestos and lead. 

2.  Entitlement to service connection for hypertension, claimed as due to exposure to asbestos and lead.  

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as due to exposure to asbestos and lead and as due to service-connected sinusitis.  

4.  Entitlement to an evaluation in excess of 30 percent for sinusitis.


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.

ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1992 to June 1996.  His awards include the National Defense Service Medial, Navy Unit Commendation, and the Southwest Asia Service Medal with Bronze Star.  

This matter comes before the Board of Veterans' Appeals (Board) from decisions of March 2008, which denied service connection for CAD with residuals of an acute myocardial infarction, hypertension, and GERD; and March 2009 which increased the 10 percent rating for service-connected sinusitis with headaches, that had been in effect since April 8, 1999, to 30 percent, effective May 13, 2008 (date of receipt of the claim for an increased rating) of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  As the 30 percent rating granted in the March 2009 rating decision did not represent a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In December 2010 and July 2015, the Board remanded the case for further evidentiary development.  The case is once again before the Board.  

The issues of entitlement to service connection for CAD, hypertension and GERD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDING OF FACT

Throughout the entire period on appeal, the Veteran's sinusitis has not required radical surgery with chronic osteomyelitis, and has not been manifested by near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. § 4.97, Diagnostic Code 6513 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of his claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claims; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Compliant VCAA notice was provided in June 2008.  The case was last readjudicated in February 2016.  

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records (STRs) and service personnel records are on file, as are various post-service medical records and VA examination reports.  
The Board also notes that the actions requested in the prior remands have been undertaken to the extent possible.  A VA examination was conducted and updated VA treatment records were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Analysis

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities (Rating Schedule), which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

By way of history, service connection for the Veteran's sinusitis was originally granted in a February 2000 rating decision, with a 10 percent rating assigned effective in April 1999.  The Veteran filed the instant claim for an increased rating in May 2008.  In a March 2009 rating decision, the RO increased the rating to 30 percent disabling, effective May 13, 2008.  Thus, the Veteran seeks a rating in excess of 30 percent disabling.    
The Veteran's sinusitis is currently rated as 30 percent disabling under the criteria of 38 C.F.R. § 4.97, Diagnostic Code 6513.  Under Diagnostic Code 6513, a 30 percent rating is warranted for three or more incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6513 (2016). An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 6513, Note 1 (2016).

The Veteran was first afforded a VA examination in connection with his claim in July 2008.  The Veteran reported having sinus infections about once a month over the past year, with large amounts of purulent mucous, and that he would treat the infections with daily steroid nasal sprays and antibiotics as needed for infections.  However, he did not have sinus symptoms during the examination.  He reported his last surgery as occurring in April 1998.  The examiner noted no history of trauma, neoplasm, nasal allergy or osteomyelitis.  The examiner noted that the Veteran experiences more than four incapacitating episodes per year which require antibiotic treatment, and more than six non-incapacitating episodes which last between seven and fourteen days.  During the episodes, the Veteran endorsed headaches, purulent drainage, and sinus pain.  He also stated that he suffers from sinus headaches at least monthly but less than weekly.  The examiner stated that a July 2008 x-ray showed no evidence of sinusitis, but a January 2008 computerized tomography (CT) scan showed mucosal thickening in the maxillary.  The Veteran reported that he was currently employed in sales and had lost four weeks of work in the last twelve months due to sinusitis.

The Veteran was afforded another VA examination in April 2014.  The examiner reported that the Veteran's sinusitis was manifested by episodes of sinusitis and headaches, but not near-constant sinusitis, pain, tenderness, or purulent discharge or crusting.  The Veteran reported sinus infections once per month with congestion and headaches.  The examiner noted six non-incapacitating episodes of sinusitis in the past twelve months with no incapacitating episodes.  The last surgery was noted to be in April 1998.  

VA and private treatment records note episodes of sinusitis, but do not contain reports of osteomyelitis, near constant sinusitis, or additional surgeries.  During VA treatment in January 2008, the Veteran was noted to have no fevers or chills, or tenderness over the sinuses.  During a June 2010 VA neurological consult, the Veteran described sinus headaches requiring medication.  In describing the headaches, the Veteran did not note that such caused him to miss time from work.  In August 2010, the Veteran reported ongoing sinus symptoms.  No infections or polyps were noted, and his mouth and pharynx were normal.  In December 2010, the Veteran reported taking Augmentin for about one week for the treatment of his sinusitis.  He reported that his symptoms had improved but that he still experienced persistent throat irritation.  In April of 2012, the Veteran reported a recent episode of allergic sinusitis for which he was treated at an urgent care facility.  The Veteran reported that the treatment "worked well."  During private treatment in February 2014, the Veteran endorsed upper respiratory congestion and cough over the last week and was assessed with an acute upper respiratory infection and acute bronchitis.  In March 2014, he reported that his cough had persisted since the past month with nasal congestion.  He again reported sinus congestion in October 2014 and persistent cough in November 2014.  In January 2015, he presented with upper respiratory congestion and cough for the last 2-3 weeks, and was prescribed medication by VA.  Also in January 2015, he told a VA clinician that he has had monthly urgent care visits for sinusitis.  During VA treatment in November 2015, he stated that he has had "more sinus infections over the past year than he can count," and used a steroid nasal spray daily.

After review of the evidence of record, the Board finds that a higher rating for the Veteran's sinusitis is not warranted at any time during the period under appeal.

The medical evidence of record reflects that the Veteran suffers from more than four incapacitating episodes and six or more non-incapacitating episodes of sinusitis per year and that his sinusitis is characterized by headaches, pain, and purulent drainage.  Taking this evidence into account, the Board finds that the Veteran's symptoms and their frequency warrant the 30 percent rating currently assigned.  

To warrant a 50 percent rating, there must be either radical surgery with chronic osteomyelitis or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  The rating criteria for sinusitis are progressive or successive in nature, and the 50 percent criteria are presented in the conjunctive, using the phrase "and."  Therefore, all criteria must be demonstrated to award the higher rating, and 38 C.F.R. § 4.7 does not apply to circumvent these requirements.  

Here, the Veteran has had only one sinus surgery noted, and it has not been characterized as radical or accompanied by chronic osteomyelitis.  Nor has near constant sinusitis with purulent discharge or crusting after repeated surgeries been shown.  Although the Veteran reported having "more sinus infections over the past year than he can count," his private treatment records note infections occurring monthly or less often, and the Veteran reported infections occurring monthly to the April 2014 VA examiner and during VA treatment in January 2015.  Moreover, the Veteran's reports of episodes in December 2010 and April 2012 were described as having more recent onset.  Therefore, based on the medical evidence of record, and the Veteran's lay reports, the Board finds that near constant sinusitis has not been shown.  Thus, as the Veteran had only one sinus surgery, which was not noted to be radical or accompanied by chronic osteomyelitis, and because near constant sinusitis has not been shown, the 50 percent rating criteria are not met, and a higher rating under Diagnostic Code 6513 must be denied.

The Board has also considered entitlement to a rating under Diagnostic Code 8100 for headaches associated with the Veteran's sinusitis.  Diagnostic Code 8100 provides a 10 percent rating for migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months, a 30 percent rating for characteristic prostrating attacks occurring on average once a month over the last several months, and a 50 percent rating for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a.  
The Board observes that the Veteran has been in receipt of a 30 percent rating under Diagnostic Code 8100 throughout the appeal period.  The 50 percent rating, the only higher rating available under Diagnostic Code 8100, is not based on the number of headaches, but rather on very frequent, completely prostrating attacks that are productive of (or capable of producing) severe economic inadaptability.  Although the Veteran reported missing four weeks from work during the July 2008 VA examination, he did not state that his headaches caused him to miss work time during the June 2010 VA neurological consultation, and the April 2014 VA examiner noted that the functional effects of his sinusitis do not affect his ability to work.  Moreover, the Veteran has not asserted that the missed time or his headaches have prevented him from performing his job duties or have otherwise affected his employment status.  To the contrary, the Veteran has reported that he has been employed in sales during the course of the appeal.  Thus, a higher rating under Diagnostic Code 8100 is not warranted.  

Additionally, the evidence of record does not show that the Veteran has had a deviated septum, loss of nose, laryngitis, aphonia, stenosis of larynx, a pharynx injury, or rhinitis during the course of the appeal, nor does the Veteran contend as such.  Thus, Diagnostic Codes 6502, 6504, 6515, 6516, and 6518-6524 are not for application.

The Board has also taken into account the Veteran's assertions as to his symptomatology and the severity of his condition, but, to the extent he believes he is entitled to a higher rating, concludes that the findings during medical evaluations are more probative than the Veteran's lay assertions to that effect.  

In summary, the Board finds that a rating in excess of 30 percent for the Veteran's sinusitis is not warranted at any time during the appeal period

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008). 

Here, the rating criteria for respiratory disabilities reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence based on more frequent episodes of sinusitis, chronic osteomyelitis, and repeated surgeries.  Indeed, the rating criteria specifically contemplate episodes of sinusitis characterized by headaches, pain, and purulent discharge.  Thus, the Board finds that the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Thun, 22 Vet. App. at 115.  Consequently, referral of his increased rating claim for extraschedular consideration is not warranted.

Finally, the Veteran has not asserted that his sinusitis has rendered him unemployable, nor does the evidence suggest such.  On the contrary, the Veteran is currently employed.  Thus, the Board finds that a claim for a total disability rating based on individual unemployability has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2015); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  The Board is grateful to the Veteran for his honorable and distinguished service, and regrets that a more favorable outcome could not be reached.  


ORDER

An evaluation in excess of 30 percent for sinusitis with headaches is denied.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to appellate review of the remaining issues.

The Veteran contends that his CAD, hypertension and GERD are related to exposure to lead and asbestos while conducting ship maintenance.  He also contends that his GERD is secondary to his service-connected sinusitis.  Although a medical opinion was obtained discussing the link between lead and asbestos exposure and these conditions, the Board finds that the physician did not adequately consider the Veteran's in-service symptoms in rendering that opinion.  Thus, additional opinions are necessary.

The Veteran's service treatment records note several measurements of elevated blood pressure, along with episodes of hyperventilation.  Two episodes of hyperventilation were noted in October 1992.   During one of these episodes, on October 22, 1992, the Veteran was admitted with complaints of dyspnea, and blurred speech.  He reported that he started to feel dizzy in his bunk, followed by falling down and hyperventilating.  Between 17:15 and 19:45, his blood pressure was measured as 135/94, 132/90, 135/92, 129/57, 129/48, and 131/56.  The encounter was assessed as a syncopal episode.  In May 1993, the Veteran complained of gastrointestinal problems for two days.  His blood pressure was measured as 138/96, and then again as 130/84 while lying down and 120/90 while standing.  An assessment of viral gastroenteritis was rendered.  In September 1993, his blood pressure was measured as 124/90.  In October 1993, the Veteran was admitted with a chronic cough, and the record noted reports of exposure to chemical irritants, including lead.  The Veteran reported his previous history of hyperventilation, and the reviewing clinician stated that the previous episodes may have been hyperventilation.  On the Veteran's separation examination, his heart and abdomen were noted to be normal, and his blood pressure was 118/80.

Following service, the Veteran's blood pressure was noted as the following: 165/60 in September 1996; 130/88 in February 1997; 140/92 in January 1998; 132/80 in May 1998; 144/90 in May 1999; 136/90 and 160/120 in March 2001; 124/80 in May 2001 with an assessment of possible hypertension rendered; 128/92 in November 2001; and 126/92 in December 2001.  In December 2006, the Veteran suffered a myocardial infarction, and his blood pressure was noted as 160/110.  

In April 2014, the Veteran was provided a VA examination.  The VA examiner noted the Veteran's 2006 myocardial infarction, and that the Veteran was found to have hypertension at that time.  In providing a medical opinion, the examiner noted medical articles submitted by the Veteran noting links between heart disease, hypertension and GERD and lead and asbestos exposure, but indicated that the studies do not show causation.  He also stated that the Veteran did not have CAD, hypertension or GERD during service or within one year of service.  Addressing whether GERD was caused by the service-connected sinusitis, he opined that GERD is not caused by sinusitis, but rather by a weak lower esophageal sphincter. Turning to aggravation, the physician stated that "the Veteran's GERD symptoms are better not worse.  He has no proven complications of GERD, therefore there is no aggravation."

The Board finds that new opinions must be obtained.  Concerning the CAD and hypertension, the examiner did not note the Veteran's elevated blood pressure measurements taken in service or shortly after service, or the reports of the Veteran's episodes of hyperventilation during service.  Concerning the GERD, the examiner did not provide an adequate opinion concerning aggravation, nor did he discuss the clinical reports of gastrointestinal distress and the episode resulting in a diagnosis of viral gastroenteritis during service.  Thus, the claims file should be sent to specialists in cardiology and gastroenterology to obtain the requested opinions.

Updated private and VA treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).




Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to identify any private medical providers who have treated him for his heart, hypertension, or GERD since June 2015.  After securing any necessary releases, the AOJ should request any relevant records.  Additionally, obtain VA treatment records dating from February 2016 to the present.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. Forward the claims file to a specialist in cardiology for review.  If an examination is deemed necessary to respond to the questions presented, one should be scheduled.  After reviewing the claims file, the examiner should respond to the following:

a. Is it at least as likely as not (50 percent probability or greater) that the Veteran's coronary artery disease manifested in service or within one year of the Veteran's June 1996 separation from service.  Please explain why or why not?

b. If not, is it at least as likely as not that the coronary artery disease is causally related to service?  Please explain why or why not.  

In answering questions (a) and (b), the examiner should comment on the significance, if any, of (1) the in-service assessments of hyperventilation in October 1992 and his report of chronic cough in October 1993, (2) the Veteran's elevated blood pressure measurements measured during service in October 1992, May 1993, and September 1993,  and after service in September 1996 through December 2001, (3) the medical articles submitted by the Veteran showing links between lead exposure and heart disease and between migraine headaches and heart disease, and (4) the Veteran's contention of that his heart disease was caused by his asbestos exposure.

c. Is it at least as likely as not (50 percent probability or greater) that the Veteran's hypertension manifested in service or within one year of the Veteran's June 1996 separation from service.  Please explain why or why not?  In rendering this opinion, the examiner should note that, for VA purposes, the term "hypertension"  means that the diastolic blood pressure is predominantly 90 mm. or greater.  The term "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2016).

d. If not, is it at least as likely as not that the hypertension is causally related to service?  Please explain why or why not.

In answering questions (c) and (d), the examiner should comment on the significance, if any, of (1) the in-service assessments of hyperventilation in October 1992 and his report of chronic cough in October 1993, (2) the Veteran's elevated blood pressure measurements measured during service in October 1992, May 1993, and September 1993,  and after service in September 1996 through December 2001, (3) the medical articles submitted by the Veteran showing links between lead and high blood pressure, and (4) the Veteran's contention of that his hypertension was caused by his asbestos exposure.

A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3. Forward the claims file to a specialist in gastroenterology for review.  If an examination is deemed necessary to respond to the questions presented, one should be scheduled.  After reviewing the claims file, the examiner should respond to the following:

a. Is it at least as likely as not (50 percent probability or greater) that the Veteran's GERD is causally related to service?  Please explain why or why not.  In providing this opinion, the examiner should comment on the significance, if any, of (1) the Veteran's May 1993 assessment of viral gastroenteritis, (2) the medical articles submitted by the Veteran showing links between lead exposure and GERD, and (3) the Veteran's contention of that his GERD was caused by his asbestos exposure.

b. If not related to service, is it at least as likely as not that the Veteran's GERD was caused by the service-connected sinusitis?  Please explain why or why not.  

c. If not caused by sinusitis, is it at least as likely as not that the GERD has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by sinusitis?  Please explain why or why not.

d. If the examiner finds that GERD has been permanently worsened beyond normal progression (aggravated) by sinusitis, the examiner should make an effort to quantify the degree of aggravation beyond the baseline level of the GERD that is attributed to sinusitis.  

In addressing questions (b)-(d), the examiner is requested to comment on the significance of the medical articles submitted by the Veteran showing relationships between GERD and sinusitis.

A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4. After completing the requested actions and any additional actions deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case, given the opportunity to respond thereto, and the case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


